DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotatable cam shape”, “a through-hole of a locking part”, “a barb shape”, “a torsion spring”, “a micro-switch” and “an actuating reed” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the circuit switch is triggered by the switch triggering part to actuate the lock connecting part to lock the door” appears to be allowable subject matter, but the Examiner cannot determine how the switch actuates the lock connecting part.  The drawings do not clearly demonstrate how the circuit switch, switch triggering part and lock connecting part interact to accomplish the claimed function.
Regarding Claim 15, the claim sets forth “a damping shell” and “a damping head” when “damper housing” and “damper heads” have already been set forth in claims 12 and 13.  It is unclear how these structures are related.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reid, U.S. Patent Application Publication 2020/0124291.
Regarding Claim 1, Reid teaches:
“a cabinet (102); a door (203); and a damper assembly (305) mounted on one side of the cabinet facing the door in a way that the damper assembly produces damping force against the door in a direction opposite a direction the door moves as the door approaches a closed position (see figs. 3-5)”
Regarding Claim 2, Reid teaches:
“a door lock assembly for locking the door at the closed position, the door lock assembly being arranged on the cabinet, and wherein the damper assembly is integrated in the door lock assembly (see figs. 3-5, see elements 106, 206)”
Regarding Claim 11, Reid teaches:
“the door is pivotally connected to the cabinet and has a pivotal side edge part and an opening/closing side edge part, and wherein the damper assembly is arranged corresponding to the opening/closing side edge part (see hinged side and opening side of door in fig. 1)”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid ‘291.
Regarding Claim 12, Reid teaches:
	a damper support (see below)
	a damper housing (305)
	a damper mounting hole (see below)
	a damper (305, 306)
Reid does not teach:
	“a plurality of damper housings… a plurality of damper mounting holes…a plurality of dampers”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide a plurality of the claimed structures because that would allow for additional damping and/or a back-up damper and a duplication of parts is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Harza.

    PNG
    media_image1.png
    268
    544
    media_image1.png
    Greyscale

Regarding Claim 13, Reid teaches:
a damping head (320/202) of a flexible material (see paragraph [0041], lines 6-7) formed on the top of a damper (see fig. 3) and the damping head abuts against the door when the door is in the closed position (see fig. 5)
Reid does not teach:
	“a plurality of dampers including damping heads”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide a plurality of the claimed structures because that would allow for additional damping and/or a back-up damper and a duplication of parts is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Harza.
Regarding Claim 14, Reid teaches:
	a linear damper (see 305)
Reid does not teach
	“the plurality of dampers are linear dampers”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide a plurality of the claimed structures because that would allow for additional damping and/or a back-up damper and a duplication of parts is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Harza.
Regarding Claim 15, Reid teaches:
	“a damper shell (305) fixed in the damper mounting hole (see drawing selection above); 
a piston (see drawing selection above) slidably mounted inside the damper shell; and 
a damping head (see 320) connected to the piston in a transmission manner”

Allowable Subject Matter
Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677